DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 16 are pending in the application

Claim Objections
Claims 15 and 16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Interpretation – 35 USC 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 recites the limitation “a means to prevent gas from the exhaust flue entering the plasma chamber…” Because the limitation use the word “means”, recites the function: “prevent gas entering”, and does not recite any structure that can perform those functions, they meet the 3-prong analysis, and thus invokes 112(f) (MPEP 2181.I). Consequently, the BRI of “a means to prevent gas…” is limited to what is disclosed in the specification, which is a valve or filter (see e.g. para0058 of the instant specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations “A method of claim 1” and “an apparatus of claim 10”. There is insufficient antecedent basis for these limitations in the claim, since claim 1 is already a method and claim 10 is already an apparatus. In addition, claim 1 refers to a plasma source, while claim 10 refers to a plasma chamber. It is unclear if these are the same structure or different structure when reading claim 15.      
Claim 16 recites the limitations “A method of claim 14” and “an apparatus of claim 10”. There is insufficient antecedent basis for these limitations in the claim, since claim 14 is already a method and claim 10 is already an apparatus. In addition, claim 10 refers to a plasma source, while claim 14 also refers to a plasma chamber. It is unclear if these are the same structure or different structure when reading claim 16.
Claims 15 and 16 are directed to both a method and an apparatus, making them ambiguous, indefinite and rejected based on MPEP 2173.05(p) II: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 10 – 12, 14 – 16 are rejected under 35 U.S.C 102(a)(1) as  anticipated by or, in the alternative, under 35 U.S.C 103 as obvious over Okubo et al. (JP2004 245091A).  
Regarding claim 1, Okubo discloses a system and method for treating a gas comprising particulates (The exhaust gas treating device 1 collects particulate material contained in exhaust gas 9, see e.g. Title and Abstract of Okubo). The limitation of “increasing the size of particulates” is the result of this method and is discussed as below. The method comprising:
directing a stream of gas (outside air 10, see e.g. Abstract and Fig. 1 of Okubo as shown below) towards a plasma source (plasma generating electrodes 6, see e.g. Abstract and Fig.1 of Okubo) to generate an ionized gas stream (radicals generated by non-thermal plasma, see e.g. p4 para01 of Okubo); and 
directing the ionized gas stream towards (a plasma generating electrode 6 is arranged to join to an exhaust system 8 on the upstream side of a case body 2, see e.g. 
Okubo is silent about converting a portion of the particulates into agglomerated particulates. However,  the system of Okubo and this instant application are substantially similar (see Fig. 1 of Okubo and Fig. 1 of the instant application) and the method are substantially similar (see rejection above). Therefore, the results should be same.  There is nothing in the instant application that indicates this result would not occur in the system of Okubo. 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a portion of the particulates would be converted agglomerated particulates because systems and method are similar and would have similar results.

    PNG
    media_image1.png
    437
    585
    media_image1.png
    Greyscale


Regarding claim 2, Okubo discloses the method of claim 1, wherein further comprises collecting the agglomerated particulates (the device collects particulates with the honeycomb filter 3, see e.g. Abstract and Fig. 1 of Okubo; since the agglomerated particulates are bigger than particulates, agglomerated particulates are also collected by the device). 
Regarding claim 3, Okubo discloses the method of claim 1, wherein the stream of gas is a stream of air (air 10, see e.g. Abstract and Fig. 1 of Okubo). 
Regarding claim 4, Okubo discloses the method of claim 1, wherein the gas comprising particulates is an exhaust gas stream (exhaust gas 9, see e.g. Abstract and Fig. 1 of Okubo). 
Regarding claim 5, Okubo discloses the method of claim 4, wherein the exhaust gas is formed in the combustion of diesel (exhaust gas 9 is discharged from a diesel engine of an automobile, see e.g. p3 para17 of Okubo). 
Regarding claims 6 and 7, Okubo discloses the method of claim 1, wherein the plasma source is a dielectric barrier discharge reactor (The electrode 6 may be barriered by a dielectric, see e.g. p4 para02 of Okubo). 
Regarding claim 8, Okubo discloses the method of claim 1, wherein the plasma source is a non-thermal plasma source (the electrode 6 can generate non-thermal plasma, see e.g. Abstract of Okubo). 

Regarding claim 10, Okubo discloses a combustion apparatus (see e.g. Abstract and Fig. 1 of Okubo), comprising:

a plasma chamber (a plasma generating electrode 6, see e.g. Abstract and Fig. 1 of Okubo) for ionizing gas (radicals e.g. oxygen radicals, are generated by the non-thermal plasma, see e.g. p4 para01 of Okubo), said plasma chamber having an ionized gas outlet that is coupled to the exhaust flue (as demonstrated in the Fig. 1, the plasm chamber is coupling with the exhaust gas tube, see e.g. Fig. 1 of Okubo) for mixing ionized gas with exhaust gas from the combustion chamber so as to allow mixing of the ionized gas with an exhaust gas from the combustion chamber in the exhaust flue (it is naturally occurred that two gases mix when two gas tubes are coupling together).

Regarding claim 11, Okubo discloses the combustion apparatus of claim 10, further comprising a particulate collection means (the device collects particulates with the honeycomb filter 3, see e.g. Abstract and Fig. 1 of Okubo). 
Regarding claim 12, Okubo discloses the combustion apparatus of claim 10, wherein the plasma chamber comprises a plasma source selected from a dielectric barrier discharge reactor (The electrode 6 may be barriered by a dielectric, see e.g. p4 para02 of Okubo). 

Regarding claim 14, Okubo discloses a combustion apparatus (see e.g. Abstract and Fig. 1 of Okubo), comprising:

a plasma chamber (a plasma generating electrode 6, see e.g. Abstract and Fig. 1 of Okubo) for ionizing gas (radicals e.g. oxygen radicals, are generated by the non-thermal plasma, see e.g. p4 para01 of Okubo), said plasma chamber having an ionized gas outlet that is coupled to the exhaust flue (as demonstrated in the Fig. 1, the plasm chamber is coupling with the exhaust gas tube, see e.g. Fig. 1 of Okubo) for mixing ionized gas with exhaust gas from the combustion chamber so as to allow mixing of the ionized gas with an exhaust gas from the combustion chamber in the exhaust flue. 
Okubo has disclosed the combustion apparatus including all the elements to make the apparatus as discussed above, while the method of claim 14 only comprises of providing the element to make the apparatus, thus Okubo discloses the method of making a combustion apparatus, comprising: 
providing a combustion chamber connected to an exhaust flue; 
providing a plasma chamber for ionizing gas, said plasma chamber having an ionized gas outlet; and
coupling the ionized gas outlet to the exhaust flue such that ionized gas from the plasma chamber can be mixed with exhaust gas from the combustion chamber in the exhaust flue.

Regarding claim 15, Okubo discloses the method of claim 1, wherein the method is carried out on an apparatus of claim 10 (as demonstrated in the Fig. 1 of Okubo, directing a stream of air gas towards a plasma sources and directing the ionized gas stream towards the exhaust gas is carried out on the apparatus of claim 10, which are a plasma chamber is coupling with a exhaust flue tube. 
Regarding claim 16, Okubo discloses the method of claim 14, wherein the combustion apparatus is an apparatus of claim 10 (as demonstrated in the Fig. 1 of Okubo). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 USC 103 as being un-patentable over Okubo et al. (JP2004 245091A).  
Regarding claim 9, Okubo discloses the method of claim 1. The system of Okubo and this instant application are substantially similar (see Fig. 1 of Okubo and Fig. 1 of the instant application) and the method are substantially similar as discussed in claim 1. Thus, fine particulates (PM2.5) should be reduced. However, Okubo does not explicitly disclose wherein the proportion of fine particulates (PM2.5) in the gas comprising particulates is reduced by at least 10%. 
Instant spec discloses that the amount of ionized atoms in the air stream controls how many fine particulates agglomerate (see e.g. para0007 and para0035 of this instant application).
Okubo teaches that the ionized atoms in the air streams controls how many unwanted molecules can be removed from the system (see e.g. p4 para01 of Okubo). The amount of ionized atoms would be a function of the air flow rate into the reactor (see e.g. p4 para03 of Okubo) and the power delivered to the reactor (see e.g. p4 para05 of Okubo). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow rate and power of the reactor to get the desired amount of ions in the air stream necessary to remove unwanted molecules. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Furthermore, it would have obvious to a person having ordinary skill in the art at the time of filling that the amount of fine particulates agglomerated would also be adjusted when controlling the amount of ionized atoms in Okubo.

Claim 13 is rejected under 35 USC 103 as being un-patentable over Okubo et al. (JP2004 245091A) in view of Zacke et al. (EP1329600A1).  
Regarding claim 13, Okubo discloses a combustion apparatus of claim 10. However, Okubo does not explicitly disclose a means to prevent gas from the exhaust flue entering the plasma chamber, which is limited to a valve or filter (see e.g. para0058 of the instant specification.
Zacke discloses an exhaust system for treating exhaust gases from one internal combustion engine with plasma generator placed outside the exhaust line (see e.g. Abstract, Fig. 1/2 and the last paragraph of p3 of Zacke). Zacke further discloses a throttle member 21 in the exhaust line 2 between the tapping point 8 and the discharge point 12 in order to generate a pressure drop in the exhaust line 2 (see e.g. para07 of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus of Okubo to have included the throttle member of Zacke in order to generate a pressure drop in the exhaust line 2 (see e.g. para07 of Zacke) such that the reactive gases produced in the plasma generator 6 can be introduced into the exhaust line 2 (see e.g. para05 of Zacke), which prevents the exhaust gas entering the plasma chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Herbst (US7156959B2) is on a system and method involving directing a reactive species generated in a plasma device into a gas stream (see e.g. Abstract and Fig. 2 of Herbst); Koji et al. (JP3702230B2) is on a method for agglomerating fine particles in exhaust gas (see e.g. Title and Fig. 3 of Koji).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795